Citation Nr: 1814395	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-00 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

2. Entitlement to an initial rating in excess of 10 percent for meralgia paresthetica, external cutaneous nerve of left thigh. 
 
3. Entitlement to service connection for left hip condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Navy from September 1983 to September 1987, and the Army from March 2003 to February 2004 and from Oct 2008 to November 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

The Veteran initially requested a Board hearing at a local VA office but subsequently withdrew his request. See Correspondence dated March 2013.  The hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e). 
 
As a final preliminary matter, the Board notes that the Veteran raised the issue of a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities. See October 2012 Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  In January 2013, the RO denied entitlement to a TDIU.  The Veteran did not appeal this decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim. Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU).  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected, and therefore not before the Board in appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence, the Board finds that remand is necessary before the Board can adjudicate the Veteran's claims for increased evaluation for service-connected left knee condition, left thigh nerve condition, and service connection for left hip condition.  Specifically, remand is necessary to afford the Veteran a new examination.

With respect to his claims for increased evaluations, the Veteran contends that his left knee condition and nerve condition have deteriorated and changed in severity. See Informal Hearing Presentation dated February 2017. 

In this particular case, the September 2012 VA examinations of record are too remote in time to address the current severity of the Veteran's service-connected left knee patellofemoral syndrome and meralgia paresthetica, external cutaneous nerve of left thigh. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that an examination too remote for rating purposes cannot be considered "contemporaneous").

Moreover, the Board notes that since the Veteran's last examination in September 2012, the Court, in Correia v. McDonald, issued a decision finding that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 28 Vet.App. 158 (2016); 38 C.F.R. § 4.59 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Critically, this type of joint testing was not accomplished during the Veteran's September 2012 VA examination.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the increased rating claim.  Accordingly, an additional VA examination must be provided.

With respect to the service connection claim for a left hip condition, the Board observes that the Veteran was provided a VA general medical examination in May 2010 in conjunction with his claim.  But, upon review of the examination report, the Board observes that no medical opinion was actually provided.  The examiner only documented the Veteran's complaints of hip pain and confirmed a diagnosis of a left hip condition.  Given the above, the Board finds that remand is required for a new examination and to obtain an opinion addressing the etiology of the claimed condition for VA benefits purposes.  

Additionally, in a statement in his substantive appeal, the Veteran raised a secondary theory of entitlement indicating that his left hip condition is related to his service-connected left knee disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Given the foregoing, on remand, the Board finds that remand is necessary to obtain a VA medical opinion addressing the Veteran's secondary theory of entitlement for service connection. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding pertinent VA treatment records not evidenced by the current record and associate with the claims file.

2. Schedule the Veteran for a VA examination to determine the current nature, extent and severity of his service-connected left knee patellofemoral syndrome and meralgia paresthetica, external cutaneous nerve of left thigh.  All required tests should be performed.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

3. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of the claimed left hip condition.  The Veteran's claims file, to include a copy of the remand, must be made available to the examiner in conjunction with the examination along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

After examining the Veteran, the examiner is asked to provide the following:

a) Does the Veteran have a current diagnosed hip disability? If so, please identify.
 
For each diagnosis, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current diagnosed condition is etiologically related to his active duty service?

b) The examiner is also asked to specifically address whether the Veteran's diagnosed hip disability is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected left knee condition and left thigh condition.  

c)  The examiner is also asked to specifically address whether the Veteran's diagnosed hip disability is at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by the Veteran's service-connected left knee condition and left thigh condition.  

The provided examination opinions must reflect consideration of both the medical and lay evidence of record, setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.
  
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

4. After completing the above actions and any other development deemed necessary, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







